Case 4:18-cv-00442-ALM-CMC Document 132-14 Filed 05/08/20 Page 1 of 4 PageID #:
                                  7645




                      EXHIBIT 13
Case 4:18-cv-00442-ALM-CMC Document 132-14 Filed 05/08/20 Page 2 of 4 PageID #:
                                  7646
Case 4:18-cv-00442-ALM-CMC Document 132-14 Filed 05/08/20 Page 3 of 4 PageID #:
                                  7647
Case 4:18-cv-00442-ALM-CMC Document 132-14 Filed 05/08/20 Page 4 of 4 PageID #:
                                  7648
